Opinion issued March 12, 2020.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00809-CV
                            ———————————
                       HENRY TOWNSEND, Appellant
                                         V.
                         LEONARD NOLAN, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1105175


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s order, signed July 30, 2018, dismissing

appellant’s case for want of prosecution. The appeal was dismissed on January 29,

2019 for failure to file a clerk’s record. When this court received proof of payment
for the clerk’s record, the Court granted rehearing on August 20, 2019, and reinstated

the appeal on the active docket.

      Appellant’s brief was due on September 19, 2019. Two extensions were

granted until December 16, 2019, the last of which stated that no further extensions

would be granted. On December 31, 2019, the Court issued a notice advising

appellant that unless the brief was filed within ten days, we might dismiss the appeal

for want of prosecution. Appellant neither timely filed a brief nor requested an

extension. See TEX. R. APP. P. 38.8(a)(1) (the appellate court may dismiss for want

of prosecution for failure to file appellant’s brief).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                            2